t c summary opinion united_states tax_court shlomo limor petitioner v commissioner of internal revenue respondent docket no 7610-06s filed date shlomo limor pro_se linette b angelastro for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule the motion arises in the context of a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or that respondent sent to petitioner at the time the petition was filed petitioner resided in tarzana california background the parties agreed to a stipulation of facts and petitioner provided testimony at an evidentiary hearing the parties do not disagree on any of the material facts in this case respondent examined petitioner’ sec_2002 federal_income_tax return and proposed changes respondent sent a statutory_notice_of_deficiency to petitioner for on date petitioner agrees that he received a letter in disallowing dependency_exemptions for two children petitioner stated that he responded to the notice_of_deficiency by writing a letter that he sent to someplace in washington dc but it was a couple of days late petitioner agrees that he filed an untimely petition that was dismissed by the court 1court records show that shlomo limor in docket no filed a petition on date that respondent moved to dismiss for lack of jurisdiction due to an untimely petition and that the motion was granted on date respondent sent petitioner letter notice_of_intent_to_levy and notice of your right to a hearing for petitioner timely requested a hearing the only issue raised in his request for a hearing was the underlying tax_liability during a telephone hearing the appeals officer informed petitioner that he was not allowed to raise his underlying tax_liability because he had received a statutory_notice_of_deficiency petitioner raised no other issue the only issue raised by the petition in this case is petitioner’s underlying tax_liability discussion respondent reasons that since the only issue that petitioner has raised questions the underlying tax_liability respondent is entitled to a ruling in his favor as a matter of law the court agrees with respondent standard for granting summary_judgment the standard for granting a motion for summary_judgment under rule is that a decision shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 2rule is derived from fed r civ p therefore authorities interpreting the latter will be considered by the court in applying our rule 78_tc_412 the moving party has the burden of showing the absence of a genuine issue as to any material fact see 78_tc_412 and cases cited therein the evidence of the nonmovant is to be believed and all justifiable inferences are to be drawn in his favor 398_us_144 there is however no issue for trial unless there is sufficient evidence favoring the nonmoving party for the finder of fact to find in favor of the nonmoving party 391_us_253 the nonmovant’s evidence must be more than merely colorable 387_us_82 per curiam if the nonmovant’s evidence is not significantly probative summary_judgment may be granted first natl bank of ariz v cities serv co supra pincite rule d provides that when a properly supported motion for summary_judgment is made the adverse_party must set forth specific facts showing that there is a genuine issue for trial procedure under sec_6330 sec_6330 entitles a taxpayer to notice of his right to request a hearing with the irs office of appeals after notice of the commissioner’s intent to levy on his property and rights to property in furtherance of the collection of unpaid federal taxes the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activity including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 and c c see 114_tc_604 114_tc_176 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite here petitioner received a statutory_notice_of_deficiency for although he filed his petition with the court beyond the statutory period he has not alleged or proven that the notice was not received in time for him to have filed timely see kuykendall v commissioner t c ___ sec_301_6330-1 q a-e2 proced admin regs as a matter of law petitioner is precluded from raising a challenge to the existence or amount of the underlying tax_liability see sec_6330 because petitioner raised no issue other than his underlying tax_liability which is precluded here by law there is no material issue of fact for trial respondent’s motion for summary_judgment will be granted an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
